Order                                                         Michigan Supreme Court
                                                                    Lansing, Michigan

  December 30, 2014                                                  Robert P. Young, Jr.,
                                                                                Chief Justice

                                                                      Michael F. Cavanagh
                                                                      Stephen J. Markman
  147883-7(54)                                                            Mary Beth Kelly
                                                                           Brian K. Zahra
                                                                   Bridget M. McCormack
                                                                         David F. Viviano,
  MENARD, INC.,                                                                      Justices
            Plaintiff-Appellant,
  v                                            SC: 147883
                                               COA: 310399
                                               Ct of Claims: 10-000082-MT
  DEPARTMENT OF TREASURY,
          Defendant-Appellee,
  and
  STATE TREASURER and
  STATE OF MICHIGAN,
             Defendants.
  _________________________________________/
  SEARS ROEBUCK AND CO.,
           Plaintiff-Appellant,
  v                                            SC: 147884
                                               COA: 311053
                                               Ct of Claims: 09-000068-MT
  STATE TREASURER, STATE OF
  MICHIGAN, and DEPARTMENT OF
  TREASURY,
             Defendants-Appellees.
  _________________________________________/

  MENARD INC.,
           Plaintiff-Appellant,
  v                                            SC: 147885
                                               COA: 311261
                                               Ct of Claims: 09-000057-MT
  STATE TREASURER, STATE OF
  MICHIGAN, and DEPARTMENT OF
  TREASURY,
             Defendants-Appellees.
  _________________________________________/
                                                                                                               2



ART VAN FURNITURE-CONNER INC.,
         Plaintiff-Appellant,
v                                                                 SC: 147886
                                                                  COA: 311294
                                                                  Ct of Claims: 09-000059-MT
STATE TREASURER, STATE OF
MICHIGAN, and DEPARTMENT OF
TREASURY,
           Defendants-Appellees.
_________________________________________/

ART VAN FURNITURE INC.,
         Plaintiff-Appellant,
v                                                                 SC: 147887
                                                                  COA: 312168
                                                                  Ct of Claims: 09-000058-MT
STATE TREASURER, STATE OF
MICHIGAN, and DEPARTMENT OF
TREASURY,
           Defendants-Appellees.
_________________________________________/

       On order of the Court, the motion for reconsideration of this Court’s May 16, 2014
order is considered, and it is DENIED, because it does not appear that the order was
entered erroneously.

      CAVANAGH, J., would grant the motion for reconsideration.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         December 30, 2014
       d1215
                                                                             Clerk